 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAmoco Oil CompanyandFrancisC.ThillandRobert B. SchalkleandGeorge Hagerott, Jr.Cases 18-CA-6651, 18-CA-6651-2, and 18-CA-6651-330 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 21 October 1981 Administrative Law JudgeDonald R. Holley issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.TheGeneralCounseland the Respondent(Amoco) stipulated the relevant facts and docu-mentary evidence here. Briefly, Amoco and Oil,Chemical and Atomic Workers International Union(OCAW) and its Local 6-10 (collectively theUnion)were parties to a collective-bargainingagreementeffective from 8 January 1979 to 7 Janu-ary 1981, covering approximately 116 operatingand maintenanceemployees at Amoco's Mandan,North Dakota refinery, the only location involvedhere.Pursuant to contract "reopener" provisions,the parties bargained about certain economic itemsnot otherwise involved here.When the partiesfailed to reachagreement,the Unioncommenced alawful economic strike as of 11:59p.m. on 8 Janu-ary 1980,1which continued until 29March.Amoco maintained a "closed-gate" policy for theentire period of the strike, whereby no member ofthe bargaining unit was permitted to work, irre-spective of whether he or she was willing and ableto do so. Thus, no bargaining unit employees per-formed or were permitted to perform any work forthe Company from 8 January until 29 March, andthe Company operated the refinery solely with su-pervisors and other nonbargaining unit employeesthroughout this period.2iAll dates hereafter are 1980unless otherwise designated2 InAmocoOil Co,285 NLRB 918 (1987) (Case 14-CA-13423 et al)andAmocoOilCo.,286 NLRB 369 (1987) (Case 5-CA-12159 et al.,Amoco II),we noted that Amoco's closed-gate policy had its genesis, inpart,in strikesat two facilitiesin the late 1950s, during which Amocohad permitted unit employeesto cross picketlines and workUncontro-verted testimony in the abovecases showedthat violenceensued and thatfriction andostracismof employees who crossedthose picket lines stillexisted atthe time ofthe hearings in those casesAs wefurther notedthere, the closed-gatepolicy wasalso designed to ensure that the refinerycan schedule personnel to "safely andefficiently"run the around-the-In addition to contractual provisions, the Re-spondent provides several benefit plans that aremaintainedby Amoco's parent company and areavailable to employees of the parent company andits subsidiaries, including Amoco. Included amongthose are the Sickness and Disability (S&D) andOccupational Illness and Injury (OI&I) Plan. Abooklet on "Employee BenefitPlans" summarizesthe plans for employees' convenience, although itspecifically does not fully describe all their provi-sions.3The collective-bargainingagreementspecifi-cally provides that the benefit plans "shall not inany instance be or become a part of this Agree-ment."Regarding the eligibility under the S&Dand OI&I plan involved here, the judge found:To become eligible to receive benefits undereither plan, three conditions must be satisfied:(1) the employee must be verifiably injured orill;(2) the employee must not have exhaustedthe benefit plans in question; and (3) the em-ployee must be scheduled to work. There mustbe a disability-related loss of compensation. Allemployees are advised in the employee bookletthat they are not eligible to receive S&D andOI&I benefits while they are on vacation,leave of absence,suspensionor layoff, but willbecome eligible for these benefits at the timethey are otherwise due to return to work.Consequently,by example, these benefitswould be suspended for an employee who hadbeen receiving them when placed on layoff asof the time the employee immediately belowhim on the senioritylist islaidoff.In theevent of continued disability, benefits wouldresume when the employee just below in se-niority is recalled by Respondent.Amoco suspended the benefits of the threecharging party employees concurrent with imple-mentationof its closed-gate policy on 9 January.4The judge found that the Respondent thereby vio-lated the Act, relying on the Board's decision inEmerson Electric.5For the reasons indicated below,we do not adopt the judge's analysis, and shall dis-miss the complaint.6clockoperation during a strikeAmoco II, supra, fn4As in those cases,the General Counsel does not contendthat the "closed gatepolicy" orlockout is in any manner unlawful and we express no opinion on the law-fulness ofthis policy or its application to theMandanrefinery3The judge inadvertentlystated that the planswerefully described inthe booklet4TheRespondent's suspensionof other benefitsor suspension of cer-tain company-paid insurance premiums is not allegedto be unlawful5Emerson Electric Co,246 NLRB 1143 (1979), enfdas modified 650F 2d 463 (3d Cir 1981), cert denied 455 U S 939 (1982)6TheRespondent in its exceptions contends, inter alia, that the judgeerred in failingto findEmersonElectricinappositeto the factuallydistin-guishable situation in this case, and that the judge erred in failing to findContinued286 NLRB No. 40 AMOCO OIL CO.461InTexaco, Inc.,285 NLRB 2.41 (1987), the Boardextensively reviewed the analyses of both Boardand court cases in this area and expressly overruledthe "coercive effects" theory ofEmerson Electric.Rather, the Board concluded that the "question ofwhether an employer violates Section 8(a)(3) or (1)by refusing to continue benefit payments to a dis-abled employee on commencement of a strike willbe resolved by application of theGreat Danetestfor alleged unlawful conduct."7More recently, inAmoco OilCo., 285 NLRB 918(1987) (Case 14-CA-13423 et al., noted in fn. 2,supra), the Board, applying the principles articulat-ed inTexacoto basic facts virtually indistinguish-able from those in this case, reversed the judge'sfindings that the Respondent violated the Act anddismissed the complaint.In concluding there that the Respondent hadcome forward with legitimate and substantial busi-ness justification for its suspension of benefits suffi-cient to rebut a prima facie case made out by theGeneral Counsel, the Board relied on the follow-ing.The Respondent's S&D and 01& 1 Plan is de-signed to protect wages that disabled employeeswould otherwise have earned. The employee bene-fithandbook notes certain situations in which pay-ments arediscontinued, including,inter alia, leavesof absence, vacations, and layoffs; and providesthat benefitswill resumewhen a disabled employeeis"otherwise due to return to work." The Boardconcluded that the listed events illustrated the gen-eral requirement that "work must be available inorder for a disabled employee to be entitled to con-tinued payment of disability benefits."(Amoco,supra.) The Board further cited undisputed testimo-ny there by the director of benefits plans and per-sonnelpolicy for the Respondent and its parentthat the strike settlement agreements negotiated by the employees'desig-nated exclusive bargaining representative, including the withdrawal of allpending unfair labor practice charges, was not binding on the representedemployees.In view of our grounds for dismissalset forthinfra,we find itunnecessary to pass on these contentions in detailAs the Board noted inTexaco,supra at fn 12, citing 388 U S at 34The Court inNLRBv.Great Dane[Trailers,388 U S. 26 (1967),] ar-ticulated the following test for alleged unlawful motivationFirst, if it can reasonably be concluded that the employer's dis-criminatory conduct was"inherently destructive" of important em-ployee rights,no proof of an antiunion motivation is needed and theBoard can find an unfair labor practice even if the employer intro-duces evidence that the conduct was motivated by business consider-ations Second, if the adverse effect of thediscriminatoryconduct onemployee rights is "comparatively slight," an antiunion motivationmust be proved to sustain the chargeifthe employerhas come for-ward with evidence of legitimate and substantial businessjustifica-tions forthe conductThus, in either situation, once it has beenproved that the employer engaged in discriminatoryconduct whichcould have adversely affected employee rights tosomeextent, theburden is upon the employer to establishthat hewas motivated bylegitimateobjectivessince proof of motivation is most accessible tohimcompany that "this general requirement has beenapplied by the Respondent consistently in the paston a corporatewide basis to various situations in-cludinglockouts." (Ibid.)Finally, the Board found that the Respondent'simplementation of the plan's dual eligibility require-ments, i.e., of being both disabled and scheduled towork, was not discriminatory. Rather, it was con-sistent "with the terms of the plan and the Re-spondent's past practice with respect to disabledemployees for whom no work was available bothdue to lockouts and for reasons other than a lock-out."(Amoco,supra.) Finally, the Board found thatthere was no record evidence to support a conclu-sion that the Respondent's conduct was inherentlydestructive of employee rights. (Ibid.) That deci-sion is controlling here.8 As in that case, no workwas available to represented employees pursuant tothe closed-gate policy, which has not been allegedto be unlawful, regardless of employees' unionmembership or participation in the strike. Accord-ingly,we shall dismiss the complaint in its entirety.ORDERThe complaintis dismissed.8As noted above, the basic facts here are virtuallyindistinguishablefrom those inAmoco,supraThe events here involve the same corpor-atewide plan (with minor details not relevant here)and the same applica-tion of the Respondent's closed-gate policyduring a nationwide strikecalled by OCAW Internationaland itsLocals at several facilities of theRespondent,as well as certainother employersNancy Gossell Lagaard, Esq.,for the General Counsel.John J.McGirl, Esq. and Lisa M. Hurwitz, Esq. (Doherty,Rumble & Butler),of Minneapolis, Minnesota, for theRespondent.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. Oncharges filed by FrancisC.Thill (Thill),Robert B.Schalkle(Schalkle),and George Hagerott,Jr. (Hagerott)inCases 18-CA-6651(1-3), the Regional Director forRegion 18 of the NationalLaborRelations Board (theBoard)issued a complaint on July 9,1980,alleging, interalia, thatAmoco Oil Company(Respondent)violatedSection 8(a)(l) and(3) of the NationalLaborRelationsAct (the Act),by discontinuing the payment of sicknessand disability benefits and/or occupational illness andinjury benefitsto Thill,Schalkle,and Hagerott from Jan-uary 8,1980,untilMarch 29,1980, because they wereemployees in a bargaining unit that engaged in a strikeagainstRespondent during the period described. Re-spondent filed a timely answer denying that it had en-gaged in the unfair labor practices alleged in the com-plaint.The case was tried before me in Bismarck, NorthDakota,on January 14, 1981 On the entire record, in- 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcluding posthearing briefs filed by the parties and the tes-timony of the witnesses and my observation of their de-meanor,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent, aMaryland corporation, is a whollyowned subsidiary of Standard Oil of Indianaand is en-gagedin the operation of a refinery at Mandan, NorthDakota.During the 12-month period ending December31, 1979, it, in the course and conduct of its Mandan op-erations, sold and shipped from its Mandan facility prod-ucts, goods, and materials valued in excess of $50,000 tocustomerslocated outside the State of North Dakota. Itis admitted, and I find,that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. STATUS OF LABOR ORGANIZATIONThe complaint alleges, Respondent admits,and I findthatOil,Chemical and Atomic Workers InternationalUnion,Local 6-10, AFL-CIO (the Union)is a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1.Chronology of eventsRespondent manufactures light fuel at its Mandan re-finery,which is operated 24 hours a day, 7 days a week.Some 191 persons are employed at the facility; approxi-mately 127 are hourly paid employees. The Union hasrepresented the hourly paid employees for an undis-closed period of time, and the collective-bargainingagreement in effect at the time of the commission of thealleged unfair labor practices was placed in the record asJointExhibit 2.The contract,which was effectiveduring the period January 8, 1979, through January 7,1981,contains a "reopener" clause that entitled theUnion to elect to reopen for the purpose of renegotiatingwages, revision of a medical plan, and vacation scheduleson or after November 1, 1979.1 By letter dated Novem-ber 1, 1979, the Union exercised its option to reopen thecontract noting therein that if no agreement was reachedby January 8, 1980, it had the right to strike "withoutfurther notice."2Negotiating sessions were held on December 19 and22, 1979, and January 4 and 7, 1980. No agreement wasreached. Consequently, the Union indicated at the Janu-ary 7 session that it would strike at midnight on January8.When the Union indicatedon January 7that it intend-ed to strike,JamesJ.Cowley,manager of employee rela-tionsat the Mandan facility and Respondent'schiefspokesman at the negotiations,advised representatives ofthe Union that: Amoco intended to continue to operateduring any strike;that a staff program had been estab-'See memorandum of understanding attached to the agreement2 See R Exh. 1.lished with supervisors and personnel not represented bythe Union so that operations would continue safely, effi-ciently,and without interruption; and that no workwould be made available during the strike to employeesin the Union'sbargaining unitswho might want towork.3Cowley also advised the union representativesthatwages and certain benefits,including sickness anddisability benefits (S & D benefits) and occupational ill-ness andinjury benefits (01 & I benefits),normally pro-vided by Amoco, would be discontinued for union-repre-sented employees if a work stoppage occurred and nowork was scheduled for union-represented employeesduring the work stoppage. On that date, the representa-tives of the Union did not specifically object toa suspen-sion of S & D and 01 & I benefits, but instead stated thatonly the three items under negotiation could be terminat-ed by the Company.On January 8, Respondent notified bargaining unit em-ployees by letter that it intended to operate the refinerywith supervisors and unrepresented personnel during thestrike,which was scheduled to begin on January 9.4 Theletter indicated that no work would be made available, atthe outset of the strike,to bargaining unit employeeswho might desire to work. The letter advised that em-ployeeswho desired to work during the strike couldtelephone a given number to indicate such desire toenable Respondent to contact them if it decided in thefuture to make work available to bargaining unit employ-ees.Finally, the letter advised employees that certainbenefits, including S & D benefits and 01 & I benefits,would be discontinued during the strike, and that em-ployees should take designated action to assure thatother benefits (medical plan and life insurance) wouldremain ineffect while they werenot working.When the strike started at midnight on January 8, em-ployees Robert Schalkle and Francis Thill were on sickleave and were receiving S & D benefits.By separate let-ters dated January 9, 1980, Respondent notified both em-ployees, inter alia, that the refinery would be operatedby supervisors and unrepresented personnel during thestrike; that at that time no work would be made availableto bargaining unit employees during the strike;and thatS & D benefits would be discontinueduntil "such time asthe strike ends or work is made available to employees inthe bargaining unit,whichever occurs sooner."5Shortlybefore the strike began,bargaining unit em-ployee George Hagerott Jr. was injured on the job. It isundisputed that Respondent'smanager of employee rela-sWhen work is not made available by the Repondent and employeesare not scheduledtowork,the Respondent defines this as its"closedgate" policy TheRespondent's witnesses testified that the adoption of its"closed gate" policy was solelyout of its concern for potential violenceand animosity among the employees The Respondent wished to avoidthe repetition of strike-related violence and animosity it had experiencedin 1959 at its refineries in Sugar Creek,Missouri,and TexasCity,Texas.No writtenpolicydictatingwhen a facility should implement a closedgate existsRather,companywide discussion occurs when a strike is an-ticipatedThe final decision is made by each facilities'manager.The deci-sion to implement the closed gate policy at the Mandan refinery wasmade by Respondent's refinery manager,William A Burns, several daysbeforeJanuary 84 See it Exh. 4See it Exhs 5(A) and (B) AMOCO OIL CO.463tions,Cowley, informed Hagerott that 01 & I benefitswould be discontinued during the strike and closed gate.The parties stipulated that no work was made avail-able to employee Schalkle, Thill, or Hagerott during thestrike; that each employee remained a member in goodstanding inthe Unionat all times;and that before discon-tinuing the S & D benefits and failing to implement the01 & I benefits, Respondent did not first investigatewhether the above-named employees were still sick, dis-abled, or whether they engaged in public support of thestrike.During the strike, employee Thill was released by hisdoctor and engaged in picketing on behalf' of the Unionon January 28. Hagerott was released by his doctor onMarch 6. Schalkle had not recovered when the strikeended on March 29.On March 28, the Respondent and the Union enteredinto strike settlement agreements entitled "'Memorandumof Agreement and a Return to Work Agreement." Pur-suant to these agreements, the closed gate policy waslifted, the strike ended, and the employees returned towork on March 29 at 4 p.m. In accord with a provisionin the memorandum of understanding, the Union request-ed that the unfair labor practice charge it filed with theBoardon January 31 be withdrawn. The Union's chargealleged, among other things, that Respondent's discon-tinuation of S & D and 01 & I benefits during the strikeconstituted an unfair labor practice.' The Regional Di-rector for Region 18 of the Board approved the with-drawal of the Union's unfair labor practice charge onApril 8.82.TheS&Dand0I&IbenefitsplansThe record reveals the S & D and 01 & I benefit plansare in effect at all of Respondent's facilities and are appli-cable to represented as well as unrepresented employees.The S & D plan provides employees with benefits whentheir illness or disabilities are not job related, and the 01& I plan provides benefits for injury or illness that areoccupationally caused or related. Employees are not re-quired to make contribution to either plan and whileissues pertaining to the plans may be processed throughthe grievanceprocedure set forth in the collective-bar-gainingagreement, the agreement specifically providesthe plans shall not be part of the agreement and thatissues pertaining to the plans are not subject to referralto arbitration.9 The plans are not funded. Instead, theyare financed by Respondent from current earnings.Respondent's benefit plans, including the S & D and01 & I benefit plans, are fully described in Joint Exhibit3 entitled "Employee Benefit Plans." Thus, the bookletreveals an employee must be employed by Respondentfor 1 year before he or she is covered by the S & D ben-efit plan. After 1 year, an employee is entitled to receiveup to 2 weeks of full pay and 4 weeks of half pay if eligi-bility requirementsaremet.Thereafter, S & D benefitsincrease yearly until the maximum benefit of 12 weeks of6 See Jt Exhs 9 and 107See Jt Exh 11(A)8 See Jt Exh 11(B)8 it Exh2, artXII, p 31full pay and 40 weeks of half pay is reached with 10 ormore years of employment with Respondent.In contrast, 01 & I eligibility begins immediately onemployment with Respondent. 01 & I benefits do not in-crease with continued employment. If an employee is eli-gible, the benefits provide for 12 weeks of full pay and40 weeks of half pay.To become eligible to receive benefits under eitherplan, three conditions must be satisfied: (1) the employeemust be verifiably injured or ill; (2) the employee mustnot have exhausted the benefit plans in question; and (3)the employee must be scheduled to work. There must bea disability related loss of compensation. All employeesare advised in the employee booklet that they are not eli-gible to receive S & D and 01 & I benefits while theyare on vacation, leave of absence,suspension,or layoff,but will become eligible for these benefits at the timethey are otherwise due to return to work. Consequently,by example, these benefits would be suspended for anemployee who had been receiving them when placed onlayoff as of the time the employee immediately belowhim on the senioritylist is laidoff. In the event of con-tinued disability, benefitswould resume when the em-ployee just below in seniority is recalled by Respondent.Employee eligibility under each plan is further refined incompanywideguidelinesused by each facility's employeerelationsmanager. i ° In theseguidelines,each plan has asubsection entitled "Circumstances Under Which Bene-fitsShallNot Be Given." The section under S & Dstates.Benefits shall not be given while an employee is onvacation, lay-off, or approved absence, or wouldnot have otherwise worked [R. Exh. 3, sec. 3620].The guidelines for 01 & I indicate thatNo benefits shall be given while an employee wouldnot have otherwise worked or after an employeeleaves the service of the Company under the Retire-ment Plan [R. Exh. 3, sec. 37.15].Finally, employees receive nothing from the S & D and01 & I benefit plans when they die or retire and unusedbenefits do not accrue or convert and cannot otherwisebe claimed.B. Analysis and ConclusionsRecently, inEmerson Electric Co.,246 NLRB 1143(1979), the Board found an employer had violated Sec-tion 8(a)(l) and (3) of the Act by discontinuing, during astrike, sickness and accident benefits of employees whohad been receiving them when the strike began, stating,inter alia (at 1143 and 1144):[A]n employer may no longer require its disabledemployees to disavow strike action during their sickleave in order to receive disability benefits. Toallow the termination of such benefits to certain em-ployees as a result solely of the strike activities of'OR Exh 3 464DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDothers is to penalize the employees who have notyet acted in support of the strike. To the extent thatSouthwestern Electric Power Co. . . .is inconsistentwith our decision herein, it is hereby overruled.[W]e now hold that for an employer to be justifiedin terminating any disability benefits to employeeswho are unable to work at the start of a strike itmust show that it has acquired information whichindicates that the employee whose benefits are to beterminated has affirmatively acted to show publicsupport for the strike. Barring such affirmativeaction . . . we agree . . . that the disabled employ-ees found herein to have been discriminated againstare entitled to (sickness and accident) benefits forthe full length of their sickness or disability.In the instant case, Respondent made no attempt toshow that it acquired information that indicated that em-ployees Schalkle, Thill, and Hagerott had affirmativelyacted to show public support for the strike before theywere denied S & D and/or 10 & I benefits for the lengthof the strike and/or the closed gate period. Consequent-ly, itwould appear Respondent has failed to satisfy itsburden of proof and the violation of Section8(a)(1) and(3)has been established. For the reasons discussedbelow, Respondent contends no violation of the Act wascommitted.Respondent's principal defense is a contention thatEmerson Electricisnot applicable because theinstantcase is factually distinguishable. Thus, Respondent ob-serves that inEmerson Electricthe sickness and disabilitybenefits were part of the collective-bargaining agreementand the employer decided to deprive employees of suchbenefits during a strike because it assumed they support-ed the strike. Turning to the instant situation, Respond-ent observes that S & D and OI & I benefits are not partof the collective-bargaining agreement and the allegeddiscriminatees were deprived of benefits during the strikebecause Respondent lawfully decided for valid businessreasons, that it would not make them available to bar-gaining unit employees during the strike. Respondentcontends the factual difference should cause me to con-clude that specific proof of an intent to discriminate isnecessary if the violations alleged are to be found. Ireject the contentions.Inspection ofEmerson Electricreveals the Board wasfaced in that case with a situation wherein employeeshad earned the right to receive sickness and disabilitybenefits before a strike occurred. In that instance, the in-volved employees were deprived of such benefits duringthe strike because their fellow bargaining unit memberselected to strike. The Board necessarily concluded thatthe action of the employer was inherently discriminatoryas no specific evidence of antiunionanimuswas offered.In the instant case, each of the alleged discriminateeswere entitled, at the time the strike began, to receive S &D and/or 01 & I benefits. They were entitled to receivesuch benefits for the same reason the employees involvedinEmerson Electricwere entitled to receive such bene-fits,i.e.,past service and/or job-related injury.Whyconclude the answer must be that they were deprived ofthe benefits because their fellow bargaining unit employ-ees elected to strike. Here, Respondent simply accom-plished indirectly precisely the same object accomplisheddirectly inEmerson Electric.In sum, I find the underly-ing rationale ofEmerson Electricis applicable to the in-stant case and conclude that the General Counsel wasnot obligated to offer specific proof of union animus toestablish the violation alleged.Remaining for discussion is Respondent's contentionthat the alleged discriminateeswere bound by theUnion's agreement to withdraw charges that alleged thatRespondent's discontinuation of S & D benefits and 01 &Ibenefits during the strike and the closed gate violatedSection 8(a)(1) and (3) of the Act. The claim is clearlywithout merit as a union cannot waive the right of em-ployees to file charges under the Act. l'For the reasons stated, I find that Respondent violatedSection 8(a)(1) and (3) of the Act by depriving employ-ees Robert B. Schalkle and Francis C. Thill of S & Dbenefits and by depriving employee George Hagerott Jr.of OI & I benefits because their fellow bargaining unitemployees elected to strike.By notifying the named employees they would be de-prived of such benefits before ascertaining whether theysupported the strike, Respondent violated Section8(a)(1)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with its operations described insection I, above,have a close, intimate,and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.The Respondentisanemployer engaged in com-mercewithinthe meaningof Section 2(2), (6), and (7) ofthe Act.2.Oil,Chemical and Atomic Workers InternationalUnion, Local 6-10, AFL-CIO is a labor organizationwithin the meaning of Section2(5) of the Act.3.The Respondent has violated Section 8(a)(3) and (1)of the Act by withholding payment of sickness and dis-ability and occupational illness and injury benefits duringa strike from the three employees named below in theremedy section of this decision for periods when theseemloyees were not participants in the strike.4.The Respondent has violated Section 8(a)(1) of theAct by announcing to employees that during a strike bythe above-named Union, sickness and disability and occu-pational illness andinjury benefit payments would bewithheld from employees then receiving same who werenot strike participants.were they deprived of the benefits theyhad earned?I11 See Sec 10(a) of the Act andEmerson Electric,supra at 1149 AMOCO OIL CO.4655.The aforesaid unfair labor practices are unfair laborpracticeswithin the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended thatthe Respondent be required to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Ithaving been found that the Respondent unlawfullywithheld sickness and disability and occupationalillnessand injury benefit payments from the three employeeslisted below during a strike at times when they were notstrike participants, these employees should be reimbursedfor benefits lost under these plans for January8, 1980,the date the strike began, when these benefits paymentswere discontinued, until the dates shown below next tothe names of the respective employees: t 2RobertB. SchalkleMarch 30, 1980Francis C.ThillJanuary 28, 1980George Haggerott Jr.March 6, 1980[Recommended Order omitted from publication.]12 Interest shall be computed in accordancewithFlorida Steel Corp..231 NLRB 657 (1977)